Citation Nr: 1614394	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  05-03 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to an earlier effective date prior to September 18, 2008, for the grant of total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to October 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2003 and April 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The July 2003 rating decision granted entitlement to service connection for PTSD with a 10 percent evaluation, effective May 5, 2003.  The April 2013 rating decision granted entitlement to TDIU effective September 18, 2008.  

The Veteran's evaluation for PTSD was increased to 30 percent, effective May 5, 2003, in a December 2004 rating decision.  In March 2006, the Board issued a decision denying an evaluation in excess of 30 percent for the Veteran's PTSD.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2008, the Court issued an order granting a joint motion to remand (JMR).  The appeal was returned to the Board for action consistent with the JMR and Court order.  The matter was subsequently remanded by Board in May 2009, August 2010, and September 2014 for further evidentiary development.  

As noted, TDIU was granted in an April 2013 decision, effective September 2008.  The Veteran has perfected an appeal with respect to the effective date for entitlement to TDIU.

In April 2010, a videoconference hearing was held before the undersigned Veterans Law Judge at the St. Louis, Missouri RO.  A transcript of that proceeding has been associated with the claims folder. 
This appeal was processed using the Veterans Benefits Management System (VBMS) processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to an increased rating for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

A formal or informal claim to TDIU was not filed prior to September 18, 2008, and there is no evidence that the Veteran was unemployable prior to September 18, 2008 due to his service-connected disabilities, or that the Veteran was marginally employed.


CONCLUSION OF LAW

An effective date earlier than September 18, 2008, 2008, for an award of TDIU is not warranted.  38 U.S.C.A. §§ 5101, 5110, 5111 (West 2014); 38 C.F.R. § 3.400  (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a). 

Under 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of: (1) any information and medical or lay evidence that is necessary to substantiate the claim; (2) what portion of the information and evidence VA will obtain; and (3) what portion of the information and evidence the claimant is to provide. 

The VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA provided pre-adjudication notice in an April 2009 letter, prior to the April 2013 rating decision granting entitlement to TDIU.  The Veteran was notified of the evidence needed to substantiate his claim for TDIU, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claims.

The Board notes that in cases where a compensation award has been granted and an initial disability rating and effective date have been assigned, the typical claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required, because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. 473; see also VAOPGCPREC 8-2003 (December 22, 2003).  Thus, because entitlement to TDIU has already been granted, VA's notice obligations with respect to this issue is fully satisfied, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated service treatment records, identified private treatment records, and VA treatment records with the file.  The record does not indicate and the Veteran has not notified VA that additional VA medical records, private medical records, or relevant social security medical records exist.  While the Board notes that it has determined remand is necessary in order to obtain potentially updated VA treatment records, these records would not be relevant to the determination as to whether an earlier effective date would be warranted for TDIU as they are well after the effective date of entitlement for TDIU.

The duty to assist includes providing an examination when one is required by law. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  When VA determines to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion must be adequately supported and explained.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304   (2008).

There are multiple VA examinations of record relevant to the Veteran's employability.  The record does not reflect that these examinations are inadequate.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiners considered the Veteran's relevant medical history and provide a well-reasoned and adequately supported opinions.

The Board further finds that the Veteran and his representative have demonstrated actual knowledge of the pertinent requirements to substantiate the issues on appeal.  It is particularly salient to the Board in this regard that during his Board hearing, the Veteran related in great detail why he believed he was entitled to TDIU.  It is also clear from the lay statements provided by the Veteran that he understood the type of evidence that would be most helpful to his claims on appeal.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Based on the communications to the Veteran and the arguments raised by the Veteran and his representative, they have demonstrated actual knowledge of the requirements for substantiating the claim and it is reasonable to expect that the Veteran understands what is needed to prevail. Thus, the Board finds that no prejudice results in proceeding with adjudication of the Veteran's claim.

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claims.  In Bryant, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determination, the elements of the claim that were lacking to substantiate the claim for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims.  Significantly, neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Earlier Effective Date for TDIU

Total disability ratings for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16. 

However, it is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of Veterans who are unemployable by reason of service connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The Veteran's service-connected disability, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b). 

An award of TDIU is considered an award of an increased evaluation.  As such, the effective date shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  The Board notes that the effective date may be established at the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application for an increased evaluation is received within one year after that date.  38 C.F.R. § 3.400(o)(2).

The Board notes that marginal employment is not substantial employment.  See Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994) (TDIU may not be denied without producing evidence, as distinguished from mere conjecture, that the Veteran's disability does not prevent him from performing work that would produce sufficient income to be other than marginal).

The Veteran currently has an effective date of September 18, 2008 for TDIU, the date of the Veteran's TDIU claim.  In this claim, the Veteran's representative provided no further detail with respect to the Veteran's employment history.  The claim indicated that VA Forms 21-8940 and 21-4192 would be completed at a later date.  The record does not contain a completed VA Form 21-8940.

There is conflicting evidence as to the exact date of the Veteran's last date of employment.  At an April 2009 VA psychiatric examination, the Veteran reported that he had not worked for the past six months.  He reported that he had previously been self-employed using heavy equipment.  The Veteran referenced his physical limitations and the economy as a reason for not working.  At the Veteran's April 2010 videoconference hearing, he indicated that he stopped working six months prior.  As noted, the Veteran has not completed a formal TDIU application with a corresponding employment history, thus, it is difficult to determine at which point the Veteran last worked.  The conflicting reports from the April 2009 VA examination and the April 2010 hearing indicated that the Veteran may have stopped working at any time between October 2008 and October 2009.  Even accepting the earliest date of October 2008, there is no indication that the Veteran was unemployed prior to the current effective date for TDIU of September 18, 2008.

Furthermore, the record does not contain a formal or informal application for TDIU prior to September 18, 2008.  Pursuant to 38 C.F.R. § 3.400(o)(1), the effective date of an award of TDIU shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application.  Thus, an effective date prior to September 18, 2008 is not warranted.  38 C.F.R. § 3.400(o)(1).

With respect to 38 C.F.R. § 3.400(o)(2), the Board notes that the evidence decidedly does not show that it is factually ascertainable that the Veteran was totally unable to obtain or maintain employment as a result of his service-connected disabilities in the year prior to his September 2008 TDIU claim.  As discussed, the evidence is unclear as to whether the Veteran was unemployed as early as October 2008.  Furthermore, the Veteran has provided no specific information with respect to any employment during this time period.  Thus, the Board is unable to determine the extent to which it may or may not have been marginal employment.

The Board has no reason to doubt the Veteran's contentions with respect to his difficulty in maintaining employment prior to the current effective date. 

Additionally, the Board recognizes the arguments of the Veteran's representative in the multiple statements submitted.  However, the regulation governing TDIU authorizes an award of TDIU benefits only where a Veteran is totally unable to obtain or maintain employment as a result of service-connected disabilities.  In argument before the Board, the attorney has summarized at length the clinical findings of a June 2003 VA examination; however, the GAF score during the June 2003 examination was 65, and none of the clinical findings noted by the attorney refer to problems with maintaining employment.  The attorney has also pointed to the Veteran's report of symptoms and complaints in VA outpatient records; however, there is virtually no reports by the Veteran in those records dated prior to the current effective date of 2008 that his service-connected disabilities significantly impact his employment.  In fact, the few references to employment suggest that the Veteran continued to work full time, such as an August 2004 VA outpatient record reflecting that the Veteran reported being self-employed as a dirt contractor, and he indicated at that time that he had not loss any time from work.  The first reference to employment difficulties cited by the attorney was a notation in an April 2009 examination indicating that the Veteran was self-employed but had not worked for the past six months, which is after the effective date of the award of TDIU.

As the only evidence that the Board has with respect to the date of the Veteran's last employment indicated that he was still employed in some capacity until at least October 2008, and the evidence does not otherwise suggest that the Veteran became unable to maintain substantial gainful employment prior to that date, an earlier effective date is not warranted.  As noted, the Veteran has been afforded the opportunity to provide an employment history in a formal TDIU application, and was specifically provided such an application in VA's April 2009 notice letter.  However, he has failed to do so.  

In summary, there is no evidence of an informal or formal TDIU claim prior to September 18, 2008, and no credible evidence suggesting that the Veteran's service-connected disabilities rendered him unable to work.  Thus, an earlier effective date is not available.  


ORDER

Entitlement to an effective date prior to September 18, 2008, for the grant of total disability rating for compensation based on individual unemployability (TDIU) is denied.


REMAND

As previously noted, the Veteran's increased rating claim for PTSD was most recently remanded by the Board in September 2014 for further evidentiary development.  Unfortunately, after a review of the record, the Board finds that remand is again necessary in order to ensure compliance with the September 2014 Remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

The September 2014 Remand directed the RO to (1) undertake appropriate development to obtain any outstanding medical records pertinent to the Veteran's PTSD claim, (2) schedule the Veteran for a VA PTSD examination, (3) undertake any additional development deemed necessary, and (4) readjudicate the claim.  

The Veteran was scheduled for and attended a February 2015 VA examination and the issue was readjudicated in an April 2015 Supplemental Statement of the Case (SSOC).  However, there is no indication that appropriate steps were taken to obtain potentially outstanding treatment records.  The Veteran was not issued a notice letter requesting that he identify any additional records and there is no documentation in the record that VA attempted to obtain updated VA treatment records.  

The February 2015 VA examiner indicated that he had reviewed VA treatment records, however, there is no indication if this refers to old VA treatment records already associated with the file, or if these are new records that have not been associated with the file.  The Veteran has previously received psychiatric treatment at VA medical facilities.  There is no way to determine if the Veteran has any outstanding VA treatment records as the record does not contain any documentation that such records were requested.  Thus, remand is necessary in order to take appropriate steps to obtain any outstanding medical records, pursuant to the directives of the September 2014 Remand.

Accordingly, the case is REMANDED for the following action:

1.  Send notice to the Veteran requesting that he identify any additional private or VA treatment records for his PTSD.  Request that he forward any additional records to VA to associate with the claims file or provide VA with authorization to obtain such records.  Such steps should be documented in the claims file.

If the Veteran is receiving regular VA treatment, obtain the updated medical records and associate them with the claims file.  Requests for updated records and any responses received should be documented in the claims file. 

2.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
3.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


